Citation Nr: 9931097	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1993, the RO affirmed the denial of the claim of entitlement 
to service connection for PTSD. 




In March 1990, the RO denied the claim of entitlement to 
service connection for PTSD.  The veteran was informed of the 
rating decision by notice dated in the same month.  The 
denial of service connection was affirmed in rating decisions 
dated in July 1990 and November 1991.  In April 1993 the RO 
affirmed the prior denials of service connection for PTSD.  
The veteran submitted a notice of disagreement with the April 
1993 rating decision in May 1993.  On August 26, 1993, the RO 
issued a statement of the case.  The veteran submitted VA 
Form 9 on November 9, 1993.

The Board notes the RO and the Board in its two prior remands 
have construed the issue on appeal as entitlement to service 
connection for PTSD.  The Board has found based on further 
review of the claims files as reported above, that the most 
recent denial of service connection for PTSD entered in 
November 1991 became final in November 1992 in the absence of 
a timely filed notice of disagreement.  

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" in Barnett v. Brown, 8 Vet. App. 1 (1995), the 
Board is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD since the November 1991 rating decision 
which was the most recent final denial of service connection.  
There is no prejudice to the veteran because when the RO 
considered the issue on the basis of a reopened claim, it 
accorded the veteran greater consideration than his claim in 
fact warranted.  

The issue on appeal was before the Board in January 1997 and 
December 1997.  It was remanded both times in order to obtain 
verification of the veteran's claimed in-service stressors.  


FINDINGS OF FACT

1.  The RO reaffirmed the denial of service connection for 
PTSD when it issued its unappealed November 1991 rating 
decision.

2.  Evidence received since the November 1991 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The record does not establish that the veteran engaged in 
combat in service.  

5.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

6.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1991 determination 
wherein the RO affirmed the denial of service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the November 1991 
rating decision wherein the RO affirmed the denial of service 
connection for PTSD is reported below.

There were no complaints of, diagnosis of or treatment for 
any mental disorders included in the service medical records.  
No pertinent abnormalities were noted on the report of the 
separation examination conducted in March 1970.  

The service personnel records demonstrate that the veteran 
did not receive any awards or decorations indicative of 
participation in combat.  There is no evidence of record of 
the veteran's having served in Vietnam.  His military 
occupational specialty (MOS) was Boatswain's Mate.  He served 
for approximately 11 days on the USS Piedmont in December 
1968.  The rest of his tour of active duty he was assigned to 
the USS Dixie.  The service personnel records further 
document that as of April 1969, the veteran had completed 
three months of messman duties.  He was on unauthorized 
absence for 9 hours and 50 minutes on November 1, 1969.  

VA outpatient treatment and hospitalization records dated 
from May 1986 to July 1991 were associated with the claims 
file at the time of the November 1991 rating decision.  The 
records evidence diagnoses of and treatment for PTSD.  
Alleged stressors reflected in these records included 
participation in combat in the Mekong Delta for nine months; 
the fact that while moving body bags in Vietnam the veteran 
observed the body bag of his cousin; serving on small boats 
which patrolled the coastline and rivers of Vietnam for six 
months where he experienced intense combat; witnessing a 
fellow gunner's head being blown off; and picking through 
dead bodies and picking up their remains.

Additional stressors reported were involvement in a bar fight 
in the Philippine Islands where he observed that a fellow 
crewman had his throat cut; operating a crane on board ship 
when a torpedo came loose from its rigging almost causing an 
explosion; temporary assignment at Clark Air Force Base 
loading and unloading body bags including opening the body 
bags to look for identification; participating in the search 
for a missing sailor and finding the man drowned; being 
involved in a fight in the Philippines which resulted in the 
stabbing death of a Philippine national; and participating in 
search and rescue missions to the Mekong Delta where he 
observed pieces of bodies floating in the river.  

The report of private psychological testing conducted in 
April 1990 included a diagnosis of PTSD.  It was noted in the 
report that psychological testing suggested the veteran had 
an exaggeration of responses which might be a reflection of 
the severity of psychopathology and confusion as well as an 
attempt to achieve a compensation goal. 

By rating decision dated in March 1990, the RO denied the 
claim of entitlement to service connection for PTSD.  The RO 
found there was no evidence of record verifying the veteran's 
claimed in-service stressors.  The veteran was informed of 
the November 1991 rating decision and of his procedural and 
appellate rights via letter dated in November 1991.  

The RO affirmed the denial of service connection for PTSD via 
a rating decision dated in July 1990.  Notice of the July 
1990 rating decision was sent the same month.  The last final 
prior denial of service connection for PTSD was the November 
1991 rating decision.  The veteran was informed of the 
November 1991 rating decision via correspondence the same 
month.  

The evidence added to the record subsequent to the November 
1991 rating decision wherein the RO affirmed the denial of 
service connection for PTSD is reported below.  

VA outpatient treatment and hospitalization records dated 
from May 1986 to June 1997 including duplicates of evidence 
associated with the claims file prior to November 1991 are 
associated with the claims files.  The records evidence 
diagnosis of and treatment for PTSD.  New stressors evidenced 
by these records were as follows: rocket fire being directed 
against the ship the veteran was serving on; an incident 
where the veteran was involved in trying to load a torpedo on 
a destroyer from a smaller vessel when the destroyer started 
dragging the smaller vessel along and the torpedo fell back 
onto the veteran's vessel; finding a body with the skin torn 
off while working with Military Policemen in the Philippines; 
witnessing bodies being mutilated and watching soldiers die; 
carrying body bags to the bottom of his ship and observing 
the body bag with a friend's name on it; 

A chronology of outstanding events for the USS Dixie for 1968 
of record shows that the ship was in Long Beach, California; 
Hawaii, the Philippine Islands, and Hong Kong.  

Correspondence from the veteran has been associated with the 
claims file subsequent to the November 1991 rating decision.  
Additional stressors evidenced by these writings which were 
not of record at the time of the November 1991 rating 
decision are as follows:  searching body bags at Clark Air 
Force Base looking for contraband and illegal weapons; 
participation in a fight along with fellow serviceman J. P. 
against Philippine nationals which resulted in the shooting 
of one Philippine national and the stabbing of another one, 
followed by the veteran's absence without leave for one day; 
operating a crane which dropped an Admiral's barge by 
accident on three sailors who had fallen overboard including 
N. N.; being attacked by members of the "Mob" which 
resulted in injury to S. K.; unloading body bags in the 
Philippines and in the Mekong Delta; and spending nine months 
in Vietnam in the Mekong Delta in considerable combat and 
having a number of friends killed. 

On undated correspondence, the veteran reported that his 
claim had been mishandled by a Mr. J. who was a VA employee.  

Correspondence from the veteran's girlfriend was reflective 
of the symptomatology she observed in the veteran.  

Records from the Social Security Administration have been 
associated with the claims files.  These records include many 
duplicates of VA outpatient treatment and hospitalization 
records.  A private psychological evaluation conducted in 
October 1989 resulted in pertinent diagnoses of PTSD and 
depression.  It was noted on the psychological evaluation 
that the veteran had served in Vietnam and was trained as a 
killer.  The veteran was diagnosed with PTSD but was denied 
Social Security benefits.  An evaluation for mental disorders 
was conducted in June 1997.  It was noted that the veteran's 
disability was the result of schizophrenia, major depression, 
panic disorder and explosive behavior.  PTSD was not included 
as a diagnosis.  

A letter dated in February 1998 from the U. S. Armed Services 
Center for Research on Unit Records (USASCRUR) included the 
notation that USASCRUR was unable to verify that the veteran 
had handled body bags or was assigned to patrol boats during 
his period of active duty.  It was further noted that deck 
logs do not list individual duty assignments for each 
veteran.  USASCRUR further noted that in order to search deck 
logs for research into the claimed incidents involving a 
stabbing, loose rigging, or the finding of a dead body, the 
veteran had to provide a specific date within a thirty day 
time frame for each occurrence and the full names and 
complete unit descriptions of all individuals involved.  
USASCRUR also provided unit histories for the ship the 
veteran was assigned to while serving in the Philippines.  
The ship was not sent to Vietnam but did stop briefly in Hong 
Kong for rest and relaxation.  

Associated with the claims file is a Report of Contact dated 
in July 1998.  The veteran had claimed that he witnessed the 
assault on a fellow serviceman S. K., who was seriously 
injured as a result of the attack.  The RO reviewed VA 
records and determined that S. K. had submitted a claim of 
benefits but this claim was not based on any incident as 
described by the veteran.  




On a document dated in May 1998, the veteran submitted a list 
of names of people who were involved with the claimed in-
service stressors.  

Private treatment records from C. J. H., Ph. D., have been 
associated with the claims files.  The psychologist noted on 
a March 1999 letter that she had been treating the veteran 
since January 1998 for chronic severe PTSD due to "Vietnam 
War trauma."  

By letter dated in July 1999, USASCRUR reported that it was 
unable to locate information which would verify the 
occurrence of an incident involving loose rigging on the USS 
Dixie or that the veteran was involved in a stabbing death in 
the Philippines.  Additionally, it was noted that the Naval 
Criminal Investigative Service had no documentation on file 
concerning the veteran's involvement in a death in the 
Philippines.  

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  



The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  




Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD

The veteran seeks to reopen his claim for service connection 
for PTSD, the denial of which the RO affirmed in November 
1991.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the November 1991 rating 
decision discloses that PTSD was denied because there was no 
verification of the veteran's claimed in-service stressors.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
November 1991 rating decision which denied the claim includes 
allegations of in-service stressors which were not of record 
at the time of the prior final decision.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of 
additional in-service stressors he was exposed to are 
presumed to be credible for determining whether new and 
material evidence has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as the veteran has 
submitted allegations of in-service stressors which were not 
of record at the time of the November 1991 rating decision.  
The evidence submitted bears directly and substantially upon 
the issue of entitlement to service connection for PTSD, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

Whether the claim of entitlement to 
service connection for PTSD is well-
grounded

The Board finds the claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims file are diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board finds the 
veteran's allegations of in-service stressors are not 
inherently incredible and are within the competence of the 
veteran to make.  Solely for the purpose of determining 
whether the claim of entitlement to PTSD is well grounded, 
the Board is presuming the credibility of the claimed in-
service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty, the Board finds the claim is well 
grounded.  

Entitlement to service connection for PTSD

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not already been 
requested and/or obtained.  The Board thus finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained to the extent possible, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

The Board finds the claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims file contains diagnoses of PTSD based on the 
veteran's active duty experiences.  The Board finds the 
medical professionals who arrived at the diagnoses of PTSD 
based the diagnoses on stressors the veteran related from his 
tour of duty.  Thus, the Board finds the record establishes 
the first and third elements required for a grant of service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His MOS was Boatswain's Mate.  

There is evidence of record that he also performed duties as 
a messman.  He was not awarded any combat decorations.  There 
also is no evidence of record showing that the veteran 
actually served in Vietnam.  The veteran has reported to 
several medical professionals that he performed duties in 
Vietnam.  However, he did not receive any awards or 
decorations indicating service in Vietnam and his service 
personnel records do not substantiate that he served there.  

The stressors which the veteran reported consisted of the 
following:  participating in search and rescue missions to 
the Mekong Delta where he observed pieces of bodies floating 
in the river; participation in combat in the Mekong Delta for 
nine months; serving on small boats which patrolled the 
coastline and rivers of Vietnam for six months where he 
experienced intense combat; witnessing a fellow gunner's head 
being blown off; the fact that while moving body bags in 
Vietnam the veteran observed the body bag of his cousin; and 
picking through dead bodies and picking up their remains; 
involvement in a bar fight in the Philippine Islands where he 
observed that a fellow crewman had his throat cut; and 
operating a crane on board ship when a torpedo came loose 
from its rigging almost causing an explosion.

Additional stressors reported were a temporary assignment at 
Clark Air Force Base loading and unloading body bags 
including opening the body bags to look for identification, 
contraband and illegal weapons; participating in the search 
for a missing sailor in the Philippines and finding the man 
drowned; being involved in a fight in the Philippines along 
with fellow serviceman J. P. which resulted in the stabbing 
death of a Philippine national and the shooting of another 
one, followed by the veteran's absence without leave for one 
day; operating a crane in late 1969 which dropped an 
Admiral's barge by accident on three sailors who had fallen 
overboard including N. N.; being attacked by members of the 
"Mob" which resulted in injury to S. K.; rocket fire being 
directed against the ship he was serving on; an incident in 
early 1969 where the veteran was involved in trying to load a 
torpedo on a destroyer from a smaller vessel when the 
destroyer started dragging the smaller vessel along and the 
torpedo fell back onto the veteran's vessel; witnessing 
bodies being mutilated and watching soldiers die; and 
carrying body bags to the bottom of his ship and observing 
the body bag with a friend's name on it.  

The veteran did not supply any further or detailed 
information regarding the times, dates or locations of any of 
his claimed stressors.  

The RO twice attempted to verify the claimed in-service 
stressors via the USASCRUR.  USASCRUR was unable to document 
any of the alleged stressors.  It was reported that the 
veteran had to provide additional descriptive information in 
order to perform further searches.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify further 
attempts at verification.

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred is the veteran's own statements and 
notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  
The Board has placed reduced probative value on the veteran's 
claimed stressors due to numerous inconsistencies with other 
evidence of record.  The most glaring inconsistency is the 
veteran's allegations of serving on river boats (presumably 
Patrol Boats, River or PBR's) in the Mekong Delta for six to 
nine months and the attendant claims of participating in 
combat, witnessing the deaths of soldiers and conducting 
search and rescue missions in the region.  


There is no evidence of record that the veteran served in 
such capacity.  The Board finds such service for such a 
length of time would have been reflected in the veteran's 
service personnel records.  The Board notes on VA Form 9, 
dated in May 1990, the veteran reported that he did not have 
any combat exposure.  He also provided inconsistent accounts 
of handling body bags in either Vietnam or the Philippines 
wherein he observed a body bag containing either the body of 
his cousin or the body of a friend.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show that he 
worked as boatswain's mate and messman during the Vietnam 
War.  He is without combat awards or citations.  There is no 
support in either military records or statements by third 
parties as to the occurrence of the alleged stressful events.  
The veteran's own statements regarding his in-service 
stressors are inconsistent with other evidence of record.  
Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).

The Board notes the veteran has alleged that a VA employee, 
Mr. J., had mislead and misinformed the veteran with regard 
to his PTSD.  The Board finds no evidence of record to 
support such an allegation.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.  

The claim of entitlement to service connection for PTSD is a 
well-grounded claim.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

